MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 21 2020, 9:14 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William Elliott Happel                                    Curtis T. Hill, Jr.
Thomasson, Thomasson, Long                                Attorney General
& Guthrie, P.C.
                                                          Abigail R. Recker
Columbus, Indiana                                         Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              October 21, 2020
Parent-Child Relationship of:                             Court of Appeals Case No.
K.D. (Minor Child) and                                    20A-JT-1034
S.B. (Father)                                             Appeal from the
S.B. (Father),                                            Bartholomew Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Kelly Benjamin, Judge
        v.                                                The Honorable
                                                          Heather Mollo, Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 03C01-1904-JT-1831
Appellee-Petitioner



Vaidik, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020              Page 1 of 9
                                           Case Summary
[1]   S.B. (“Father”) appeals the termination of his parental rights to K.D. (“Child”).

      We affirm.



                            Facts and Procedural History
[2]   Father and N.D. (“Mother”) (together “Parents”) are the biological parents of

      Child, born in November 2016. Mother has two older children from prior

      relationships. Mother’s parental rights were also terminated, but she has not

      appealed, so we limited our narrative to the facts relevant to Father.


[3]   In December 2017, the Department of Child Services (DCS) received a report

      that Mother was leaving Child with various relatives and abusing illegal

      substances. A month later, DCS received another report that Mother was

      homeless and abusing illegal substances. An Emergency Custody Order was

      issued, and DCS removed Child from Mother’s care on January 18, 2018. The

      next day, DCS filed a petition alleging Child was a Child in Need of Services

      (CHINS). Child was placed with C.D., the father of one of his half-siblings.

      Father’s whereabouts at the time were unknown. He was aware that Child had

      been removed but did not come forward because there was a warrant for his

      arrest for possession of methamphetamine and false informing. In April, Father

      was arrested on the warrant, as well as for possession of methamphetamine,

      resisting law enforcement, and false informing. He appeared in custody at the

      CHINS initial hearing in May. In June, Father admitted Child was a CHINS

      due to his incarceration and substance abuse. He also agreed to participate in
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 2 of 9
      services, including a substance-abuse evaluation and inpatient treatment. While

      incarcerated, Father participated in Fatherhood Engagement classes and

      underwent substance-abuse and mental-health assessments through

      Centerstone. In August, Father pled guilty to two counts of Level 6 felony

      possession of methamphetamine, one count of Class B misdemeanor false

      informing, and one count of Class A misdemeanor resisting law enforcement. A

      month later, he was sentenced to probation and released on “house arrest.” Tr.

      p. 28. He then began supervised visitation with Child. However, while on

      probation, Father twice tested positive for methamphetamine—once in October

      and once in November—and was arrested in late November for possession of a

      syringe. In January 2019, Child’s permanency plan was changed to adoption

      with a concurrent plan of reunification.


[4]   Father remained in custody until March 2019, when the court in the criminal

      case accepted his admission to violating probation and returned him again to

      probation, with an order to successfully complete the Recovery Enables a Life

      For Men (REALM) program, a six-month residential substance-abuse program.

      On March 21, Father began the REALM program, where he was diagnosed

      with a severe methamphetamine-use disorder. While at the REALM program,

      Father had twice-weekly visits with Child, then two-and-a-half years old. Father

      also participated in Fatherhood Engagement classes, where his therapist felt he

      showed “insight.” Appellant’s App. Vol. II p. 15. Father acknowledged he was

      in a cycle of incarceration, release, relapse, and then reincarceration. He also




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 3 of 9
      stated that Mother added to his substance-abuse issue and that he would need

      to stay away from her to maintain sobriety.


[5]   On April 1, DCS filed a petition to terminate Parents’ rights. Shortly thereafter,

      Father was informed of the termination petition at a Child and Family Team

      meeting and was told that he should continue with the REALM program, that

      DCS services would remain open to him, and that no changes would occur

      unless a termination-of-rights order was issued. Family case manager Arielle

      Beller “explained [the] expectations for [Father and] the importance of where

      the case was in the timeframe for permanency.” Id. at 16. But on May 8, Father

      left the REALM program without permission because he “wanted to use drugs”

      and felt that Child “was gonna get taken no matter what” he did. Tr. pp. 32,

      176. Leaving the REALM program “was considered an escape,” and therefore

      the State filed a motion to revoke Father’s probation in the criminal case, and a

      warrant was issued for his arrest. Appellant’s App. Vol. II p. 15. Later that

      month, Father was arrested on the warrant.


[6]   The termination trial occurred over two days in June and August 2019. Father

      testified that he was still struggling with substance abuse but that he did not feel

      his substance abuse impacted his parenting because when he’s on drugs he still

      “pay[s] attention to Child,” is “loving,” and “take[s] care of him.” Tr. p. 33.

      However, he said his incarcerations did have a negative impact on Child.

      Child’s guardian ad litem (GAL), Neile McQueen, testified that it is in Child’s

      best interests to terminate Father’s rights, as Child needs stability and Father



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 4 of 9
       had “multiple opportunities to try to make those changes that are necessary to

       provide that stable home, and [had not] done so.” Id. at 124.


[7]    In April 2020, the trial court terminated Parents’ rights.


[8]    Father now appeals.



                                  Discussion and Decision
[9]    Father argues that DCS did not prove the statutory requirements for

       termination by clear and convincing evidence. When reviewing the termination

       of parental rights, we do not reweigh the evidence or judge witness credibility.

       In re K.T.K., 989 N.E.2d 1225, 1229 (Ind. 2013). Rather, we consider only the

       evidence and reasonable inferences that are most favorable to the judgment of

       the trial court. Id. When a trial court has entered findings of fact and

       conclusions of law, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. To determine whether a judgment terminating

       parental rights is clearly erroneous, we review whether the evidence supports

       the trial court’s findings and whether the findings support the judgment. In re

       V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[10]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 5 of 9
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by clear

       and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court finds

       that the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


                                     I. Conditions Remedied
[11]   Father challenges the trial court’s conclusion that there is a reasonable

       probability that the conditions resulting in Child’s removal and continued

       placement outside the home will not be remedied. In determining whether the

       conditions resulting in a child’s removal will not be remedied, the trial court

       engages in a two-step analysis. First, the trial court must ascertain what

       conditions led to the child’s placement and retention in foster care. In re K.T.K.,
989 N.E.2d at 1231. Second, the trial court must determine whether there is a

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 6 of 9
       reasonable probability those conditions will not be remedied. Id. “The trial

       court must consider a parent’s habitual pattern of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.” Id.


[12]   Here, Child remained out of Father’s care because of his incarcerations and

       substance abuse. Father now argues whether there is a reasonable probability

       these conditions will be remedied “remains to be seen” because “DCS filed its

       petition to terminate Father’s parental rights before the effectiveness of the

       [substance abuse] treatment could be judged.” Appellant’s Br. p. 12. We

       disagree. Over the nineteen months from the filing of the CHINS petition until

       the termination hearing, Father made no progress toward providing Child a

       safe and stable home. Father was incarcerated three times throughout the

       proceedings due to his substance abuse. Within two months of being released,

       Father tested positive twice for methamphetamine and was rearrested for

       possession of a syringe. The following year, Father was given another

       opportunity to work on his substance abuse through the REALM program.

       After two months, despite knowing the termination hearing was imminent,

       Father left the REALM program to do drugs. At the time of the termination

       hearing, Father admitted he still struggled with substance abuse but said he did

       not believe his substance abuse negatively affected his parenting, an attitude

       that “strongly suggests” Father will not “have the necessary motivation to

       change for the sake of [Child].” Appellant’s App. Vol. II p. 16.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 7 of 9
[13]   As such, the trial court did not err when it concluded there is a reasonable

       probability the conditions leading to Child’s removal will not be remedied.1


                                               II. Best Interests
[14]   Father also challenges the trial court’s conclusion that termination is in the best

       interests of Child. In determining the best interests of a child, the trial court

       must look at the totality of the evidence. See In re A.B., 887 N.E.2d 158, 167-68

       (Ind. Ct. App. 2008). The trial court must subordinate the interests of the

       parents to those of the child. Id. at 168. Termination of a parent-child

       relationship is proper where the child’s emotional and physical development is

       threatened. In re K.T.K., 989 N.E.2d at 1235. A trial court need not wait until a

       child is irreversibly harmed such that his or her physical, mental, or social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is a “central

       consideration” in determining the best interests of a child. Id.


[15]   Father argues that termination is not in Child’s best interests because “[n]one of

       the evidence presented at trial indicated that Father lacked the knowledge or

       ability to safely and effectively care for [Child].” Appellant’s Br. p. 11. We




       1
         Because we affirm the trial court’s conclusion that there is a reasonable probability that the conditions
       resulting in Child’s removal will not be remedied, we need not address its alternate conclusion that there is a
       reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of
       Child. See In re A.G., 45 N.E.3d 471, 478 (Ind. Ct. App. 2015) (Indiana Code section 31-35-2-4(b)(2)(B) is
       written in the disjunctive and requires trial courts to find only one of the two requirements of subsection (b)
       has been established by clear and convincing evidence), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020                     Page 8 of 9
       disagree. Father has a severe methamphetamine-use disorder. Father admitted

       he is in a cycle of being incarcerated, getting released, relapsing, and then

       getting incarcerated again. As noted above, at no point in the nineteen months

       before the termination hearing did Father demonstrate the ability to break this

       cycle. Father was arrested three times throughout the CHINS proceedings and

       quickly relapsed both times he was released from incarceration. And his belief

       that he can safely parent while abusing substances suggests this cycle will

       continue.


[16]   Furthermore, Child is in a loving and stable home with his foster family, which

       includes two of his half-siblings. Child, now almost four, has been with his

       foster family for almost three years, and the foster family plans to adopt him.

       McQueen, Child’s GAL, believes it is in Child’s best interests to terminate to

       provide Child with stability. Father has not shown he can provide any stability.

       As such, the trial court did not error when it concluded it is in Child’s best

       interests to terminate the parent-child relationship.


[17]   Affirmed.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1034 | October 21, 2020   Page 9 of 9